       Case 7:17-cv-01114-RDP Document 156 Filed 02/05/20 Page 1 of 4                       FILED
                                                                                   2020 Feb-05 PM 12:33
                                                                                   U.S. DISTRICT COURT
                                                                                       N.D. OF ALABAMA


              IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                        WESTERN DIVISION

MICHAEL W. RONDINI, et al.,
                          §
                          §
     Plaintiffs,          §
                          §
v.                        §                      CASE NO.: 7:17-cv-01114-RDP
                          §
THE UNIVERSITY OF ALABAMA §
at TUSCALOOSA, et al.,    §
                          §
     Defendants.          §

__________________________________________________________________

                RESPONSE TO MOTION TO STRIKE
__________________________________________________________________

      Comes Sheriff Ron Abernathy, and responds to Plaintiff’s motion to strike

(Doc. 153) his motion and request for certified questions, as follows:

      1. Unlike its counterpart in the Alabama Rules of Civil Procedure, Federal

Rule of Civil Procedure 1 states that federal rules governing procedure in all civil

actions “should be construed, administered, and employed by the court and the

parties to secure the just, speedy, and inexpensive determination of every civil

action and proceeding.” (Emphasis supplied).

      2. Plaintiff incorrectly characterizes its amended complaint (Doc. 7) in the

motion to strike. Plaintiff’s amended complaint, at its “Count I: Wrongful Death

of Megan Rondini,” after pleading a “statement of jurisdiction” that “[t]he Court
       Case 7:17-cv-01114-RDP Document 156 Filed 02/05/20 Page 2 of 4




has supplemental jurisdiction over Plaintiff’s state law claims pursuant to 28

U.S.C. § 1367,” (Doc. 7, p. 3) invokes “Ala. Code 1975 § 6-5-410, by and for the

benefit of Michael and Cynthia Rondini, the biological parents of Megan” (Doc. 7,

p. 23) against all Defendants, including a claim that “[i]n addition, Megan’s death

was the direct and proximate result of Defendants’ intentional, wanton, and

malicious actions evidencing a conscious indifference to Megan’s rights and

welfare. Thus, under Alabama Law, Plaintiffs as Megan’s parents, each of them

individually, are entitled to exemplary and punitive damages.” (Doc. 7, pp. 23-24).

      3. The Alabama Supreme Court is effectively “the last word” on application

of its wrongful death act to claims made thereunder. See, Code of Ala. § 6-5-410.

      4. Alabama’s Rule 18 of its Appellate Rules of Civil Procedure, governing

Certified Questions from Federal Courts, in order to properly apprise the Alabama

Supreme Court of the context of claims that prompt a federal court to invoke it,

requires, in addition to the style of the federal case, “a statement of facts showing

the nature and cause and the circumstances out of which the questions or

propositions of law arise and the question of law to be answered.” Rule 18(d),

Alabama Rules of Appellate Procedure.

      5. The questions this court chooses to submit to the Alabama Supreme

Court must, pursuant to Rule 1, Federal Rules of Civil Procedure, “be construed,

                                          2
       Case 7:17-cv-01114-RDP Document 156 Filed 02/05/20 Page 3 of 4




administered, and employed by the court and the parties to secure the just, speedy,

and inexpensive determination of every civil action and proceeding,” and those

requested by Sheriff Abernathy, if answered in the affirmative by the Alabama

Supreme Court, will effectively and permanently end this civil action, for good, as

to the Sheriff and his Deputy, against whom Plaintiffs chose to file an Alabama

wrongful death action under Alabama law, invoking the supplemental jurisdiction

of this court to pursue that state law claim. (Doc. 7, pp. 3, 23-4).

      6. The Alabama Supreme Court is not required to answer questions that are

certified to it by federal courts but, when it does so, its opinions are published and

clarify state law not only for requesting federal courts and parties affected thereby,

but also as a matter of case law that becomes instructive and binding throughout

the State of Alabama for all its citizens. Hence, the Sheriff’s statement in his

motion and request for certified questions (Doc. 152, p. 4) that “he has a personal

interest in them as a matter of public policy that affects law enforcement under his

command, as well as the public purse.”

      Wherefore, Sheriff Abernathy requests that the motion to strike filed by

Plaintiff (Doc. 153) be denied, and that his requested certified questions, in a form

to be decided by the court, in its discretion, be submitted “along with any such

other questions as may be submitted by any other parties, through their counsel.”

                                           3
       Case 7:17-cv-01114-RDP Document 156 Filed 02/05/20 Page 4 of 4




                                Respectfully submitted,

                                s/ Joel E. Dillard
                                Joel E. Dillard (ASB-5418-R62J)
                                DILLARD, MCKNIGHT, JAMES & MCELROY, LLP
                                Post Office Box 530333
                                Birmingham, Alabama 35252-0333
                                Telephone: (205) 271-1100
                                Facsimile: (205) 271-1108
                                jdillard@dillardmcknight.com

                                Counsel for Sheriff Ron Abernathy


                         CERTIFICATE OF SERVICE

      I hereby certify that I have on this 5th day of February, 2020, using the
CM/ECF filing system, which will send electronic notification of such filing, I
served the foregoing pleading on known remaining counsel of record:

Richard E. Smith                             Leroy Maxwell, Jr.
CHRISTIAN & SMALL, LLP                       MAXWELL LAW FIRM
505 20th Street North                        2326 2ND Avenue North
1800 Financial Center                        Birmingham, Alabama 35203
Birmingham, Alabama 35203

W. Ivey Gilmore, Jr.                         Patricia Davis (Admitted PHV)
GILMORE, POOLE & ROWLEY                      Julie E. Heath (Admitted PHV)
1905 7TH Street                              1700 Pacific Avenue - Suite 3700
Tuscaloosa Alabama 35401                     Dallas, Texas 75201



                                             s/ Joel E. Dillard
                                             Of Counsel




                                         4
